May 1, 2010 Lazard Retirement Series Prospectus U.S. Equity International Equity Emerging Markets Lazard Retirement U.S. Equity Value Portfolio Lazard Retirement International Equity Portfolio Lazard Retirement Emerging Markets Equity Lazard Retirement U.S. Strategic Equity Portfolio Lazard Retirement International Equity Select Portfolio Lazard Retirement U.S. Small-Mid Cap Equity Portfolio Lazard Retirement Developing Markets Portfolio Lazard Retirement International Strategic Equity Equity Portfolio Portfolio Capital Allocator Lazard Retirement International Small Cap Equity Lazard Retirement Capital Allocator Portfolio Global Equity Opportunistic Strategies Portfolio Lazard Retirement Global Listed Infrastructure Portfolio Service Shares and Investor Shares The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete.
